OPINION — AG — (1) A STATE OFFICER, BOARD, COMMISSION OR AGENCY MAY NOT ADOPT A RULE OR REGULATION FIXING THE RATE OF REIMBURSEMENT OF THEIR PERSONNEL FOR OFFICIAL TRAVEL AT A MILEAGE RATE LESS THAN THE MAXIMUM AUTHORIZED BY 74 O.S. 1965 Supp., 500.5 [74-500.5] (2) AN OFFICIAL TRAVELER MAY BE REIMBURSED ON A PER DAY (PER DIEM) BASIS, RATHER THAN ON AN ACTUAL EXPENSE BASIS AND THE RATE OF SUCH REIMBURSEMENT MAY BE FIXED AT A RATE PER DAY WHICH DOES NOT EXCEED THE MAXIMUM PRESCRIBED BY THE LEGISLATURE. CITE:  74 O.S. 1965 Supp., 500.8 [74-500.8], 74 O.S. 1965 Supp., 500.3 [74-500.3] (ROBERT NAIFEH)